Woodward, J.
An information in tbe nature of a quo warranto issued to tbe defendant to show by wbat right be beld tbe office of justice of tbe peace, and averring that tbe relator was entitled to tbe same, in bis place. It is agreed that tbe respondent was elected at tbe April election, 1858, and tbe relator at tbe October election of tbe same year, to tbe same office; and the question is, whether tbe defendant continued to bold by law, or whether tbe election in October was in accordance with the intent of the constitution and law.
Tbe provisions relating to this question are art. 12 sec. 7 of tbe constitution, and Act of 23 March (sections 4, 16, 20, chapter 159, Laws of 1858, page 402.) Tbe Constitution uses tbe terms, “ county officer,” in tbe sense given to them by tbe laws in existence when that was adopted. And tbe last clause (tbe proviso) of section 7 of article 12, though obscurely expressed, means that tbe term of such an officer, elected at tbe April election, 1858, should cease at tbe October election, or at tbe time prescribed for those then elected to go into office. A part of the arrangement is left to be *434provided for by statute, and this has enacted that justices should be elected in October, and that those then chosen should enter upon their office on the first Monday of the January next thereafter.
The relator was entitled to the office from the date last above named, and the judgment of the District Court is affirmed.